Citation Nr: 1235327	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for an osteochondroma of the left fibula.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from January 12, 1971 to March 25, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran's request to reopen his previously denied claim for compensation for peroneal nerve paralysis under 38 U.S.C.A. § 1151 on the basis of new and material evidence was denied in a March 2006 rating decision.  The Veteran submitted a timely notice of disagreement with this decision, and a statement of the case was sent to the Veteran in April 2008.  The Veteran was notified of the time limit in which he had to submit a substantive appeal for this matter at that time.  However, no document that can be interpreted as a substantive appeal of his request to reopen his 38 U.S.C.A. § 1151 claim on the basis of new and material evidence was received until February 2009, at which time a VA Form 9 that addressed both the Veteran's claim that he had submitted new and material evidence to reopen the claim for service connection for osteochondroma of the left fibula and his claim that he had submitted new and material evidence to reopen his request for 38 U.S.C.A. § 1151 benefits was received.  While this VA Form 9 was timely for the request to reopen the service connection claim that was denied in the October 2007 rating decision, it was not timely for the request to reopen the 38 U.S.C.A. § 1151 claim that was denied in the March 2006 rating decision.  The claim to have submitted new and material evidence to reopen the 38 U.S.C.A. § 1151 matter has not certified to the Board, and the Veteran has not been told that this matter is before the Board.  Therefore, as the Veteran did not submit a timely appeal of the 38 U.S.C.A. § 1151 issue, it is not before the Board.  38 C.F.R. § 20.200 (2011). 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  Entitlement to service connection for osteochondroma of the left fibula, claimed as exostosis, was denied in a December 1971 rating decision on the basis that this disability existed prior to service and was not aggravated during service, and the Veteran did not submit a notice of disagreement with this decision; the most recent final denial of a request to reopen this claim was in an unappealed March 2006 rating decision. 

2.  The evidence received since the March 2006 rating decision consists of VA treatment records showing recent treatment for his left leg disability, without any opinion purporting to state that this disability either began during service or was aggravated due to service. 


CONCLUSION OF LAW

The March 2006 rating decision that declined to reopen the Veteran's claim for service connection for osteochondroma of the left fibula is final; evidence received since March 2006 is not new and material.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Also, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In this case, the Veteran was provided with a letter in June 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, Pelegrini, and Kent.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board finds that the duty to assist has also been met.  The Board notes that this duty is limited in the context of claims to reopen.  The Veteran has declined his right to a hearing.  All pertinent VA treatment records have been obtained.  The Veteran has not been provided a VA examination, but no examination is required unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  He has not identified any outstanding evidence pertinent to this matter that VA is obligated to obtain.  Therefore, the Board will proceed with adjudication of his claim. 

New and Material Evidence

The Veteran contends that his osteochondroma of the left fibula was aggravated by active service.  He notes that this disability became painful due to the physical exercise he was required to do in service, and also notes that he was required to undergo surgery for this disability within a few months of discharge.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).

The record shows that entitlement to service connection for osteochondroma of the left fibula, claimed as exostosis, was denied in a December 1971 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in a December 1971 letter, but did not submit a Notice of Disagreement with this decision within one year of receipt of the letter.  Therefore, the December 1971 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, the evidence considered by the December 1971 rating decision included the Veteran's service treatment records, personnel records, and the report of a June 1971 VA hospitalization, to include the report of a surgery conducted during that hospitalization.  The decision denied service connection on the basis that the Veteran's osteochondroma of the left fibula existed prior to service and was not aggravated by the Veteran's short period of active service.  

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The record shows that there have been previous requests to reopen the claim for service connection for osteochondroma of the left fibula.  The most recent request was denied in a March 2006 rating decision on the basis that the evidence was not new and material.  The Veteran did not appeal the service connection portion of this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Therefore, the Board will review the evidence received since March 2006 in order to determine whether or not new and material evidence has been submitted. 

The evidence submitted by the Veteran consists of photocopies of VA treatment records dating from 1971 to 1976 and service treatment records.  The Veteran also submitted VA treatment records dating from 2007.  

The Board finds that the evidence submitted by the Veteran in the attempt to reopen his claim is not new and material.  The photocopies were previously submitted and considered by either the original December 1971 rating decision or the previous attempts to reopen the claim.  This evidence is therefore not new.  

The only other evidence submitted by the Veteran is the VA treatment records from 2007.  While this evidence is new in that it was not previously considered, it is not material.  These records note the history of the June 1971 surgery and show that the Veteran now reports a strange sensation at the site of this surgery.  However, they do not contain any medical opinion or other statement that purports to show that the Veteran's disability either began during service or increased in severity during service.  Records related to continued treatment are generally insufficient to reopen a claim for service connection.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  As none of the new evidence addresses the reason for the previous denial, which was that the claimed disability existed prior to service and was not aggravated by service, it is not material.  


	(CONTINUED ON NEXT PAGE)

As the Veteran has not submitted any evidence that is both new and material, it follows that his claim may not be reopened. 


ORDER

New and material evidence has not been submitted to reopen the Veteran's claim for service connection for an osteochondroma of the left fibula; the appeal is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


